Exhibit 10.1

 

ONCONOVA THERAPEUTICS, INC.

2018 OMNIBUS INCENTIVE COMPENSATION PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”), dated as of
                  (the “Date of Grant”), is delivered by Onconova
Therapeutics, Inc. (the “Company”) to                 (the “Participant”).

 

RECITALS

 

The Onconova Therapeutics, Inc. 2018 Omnibus Incentive Compensation Plan (the
“Plan”) provides for the grant of stock options to purchase shares of Common
Stock.  The Committee has decided to make this nonqualified stock option grant
as an inducement for the Participant to promote the best interests of the
Company and its stockholders.  The Participant hereby acknowledges the receipt
of a copy of the official prospectus for the Plan, which is available by
accessing [Insert MSSB link] and on the Company’s intranet at [Insert link]. 
Paper copies of the Plan and the official Plan prospectus are available by
contacting the Chief Financial Officer of the Company at 267 759 3680 x. 37 or
MGuerin@onconova.us.  This Agreement is made pursuant to the Plan and is subject
in its entirety to all applicable provisions of the Plan.  Capitalized terms
used herein and not otherwise defined will have the meanings set forth in the
Plan.

 

1.                                      Grant of Option.  Subject to the terms
and conditions set forth in this Agreement and in the Plan, the Company hereby
grants to the Participant a nonqualified stock option (the “Option”) to purchase
      shares of Common Stock (“Shares”) at an Exercise Price of $    per Share. 
The Option shall become exercisable according to Section 2 below.

 

2.                                      Exercisability of Option.

 

(a)                                 The Option shall become vested and
exercisable on the following dates (each, a “Vesting Date”), provided that the
Participant continues to be employed by, or provide service to, the Employer
from the Date of Grant until the applicable Vesting Date:(1)

 

Vesting
Date

 

[Percentage of] Shares for Which the
Option is Exercisable as of the Vesting
Date

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)         Note to draft:  No portion should vest prior to the one-year
anniversary of the Date of Grant, subject to the 5% carveout in Section 3(b) of
the Plan.

 

--------------------------------------------------------------------------------


 

(b)                                 The vesting and exercisability of the Option
is cumulative, but shall not exceed 100% of the Shares subject to the Option. 
[If the foregoing schedule would produce fractional Shares, the number of Shares
for which the Option becomes vested and exercisable shall be rounded down to the
nearest whole Share and the fractional Shares will be accumulated so that the
resulting whole Shares will be included in the number of Shares for which the
Option becomes vested and exercisable on the last Vesting Date.]

 

(c)                                  In the event of a Change in Control, the
provisions of the Plan applicable to a Change in Control shall apply to the
Option, and, in the event of a Change in Control, the Committee may take such
actions as it deems appropriate pursuant to the Plan.

 

If the Company is not the surviving corporation (or survives only as a
subsidiary of another corporation) as a result of the Change in Control and the
Option is assumed by, or replaced with an award with comparable terms by, the
surviving corporation (or parent or subsidiary of the surviving corporation) and
the Participant’s employment or service is terminated by the Employer without
Cause or by the Participant for Good Reason (as defined below) following a
Change in Control and before the Option is fully vested and exercisable in
accordance with the vesting schedule set forth in Section 2(a) above, any
unvested and unexercisable portion of the Option shall become fully vested and
exercisable upon such termination of employment.  In the event that the
surviving corporation (or a parent or subsidiary of the surviving corporation)
does not assume or replace the Option with a grant that has comparable terms,
and the Participant is employed by, or providing services to, the Employer on
the date of the Change in Control, any unvested and unexercisable portion of the
Option shall become fully vested and exercisable upon the date of the Change in
Control.  For purposes of this Agreement, “Good Reason” shall have the
definition set forth in the Participant’s written employment agreement, offer
letter or severance agreement entered into by and between the Participant and
the Employer and shall only apply to the extent such agreement exists and Good
Reason is defined therein.

 

[(d)                             In the event the Participant’s employment is
terminated by the Employer without Cause or by the Participant for Good Reason,
and before the Option is fully vested and exercisable in accordance with the
vesting schedule set forth in Section 2(a) above, any unvested and unexercisable
portion of the Option shall become fully vested and exercisable upon such
termination of employment.](2)

 

3.                                      Term of Option.

 

(a)                                 The Option shall have a term of ten years
from the Date of Grant and shall terminate at the expiration of that period,
unless it is terminated at an earlier date pursuant to the provisions of this
Agreement or the Plan. Notwithstanding the foregoing, in the event that on the
last business day of the term of the Option, the exercise of the Option is
prohibited by applicable law, including a prohibition on purchases or sales of
Common Stock under the Company’s

 

--------------------------------------------------------------------------------

(2)         Note to draft:  To be included for individuals with employment
agreements providing for full acceleration on a termination by the Employer
without Cause or by the Participant for Good Reason.

 

2

--------------------------------------------------------------------------------


 

insider trading policy, the term of the Option shall be extended for a period of
30 days following the end of the legal prohibition, unless the Committee
determines otherwise.

 

(b)                                 The Option shall automatically terminate
upon the happening of the first of the following events:

 

(i)                                     The expiration of the 90-day period
after the Participant ceases to be employed by, or provide service to, the
Employer, if the termination is for any reason other than Disability, death or
Cause.

 

(ii)                                  The expiration of the six-month period
after the Participant ceases to be employed by, or provide service to, the
Employer on account of the Participant’s Disability.

 

(iii)                               The expiration of the one-year period after
the Participant ceases to be employed by, or provide service to, the Employer,
if the Participant dies while employed by, or providing service to, the Employer
or the Participant dies within 90 days after the Participant ceases to be so
employed or to provide services to the Employer for any reason other than
Disability, death or Cause.

 

(iv)                              The date on which the Participant ceases to be
employed by, or provide service to, the Employer for Cause.  In addition,
notwithstanding the prior provisions of this Section 3, if the Participant
engages in conduct that constitutes Cause after the Participant’s employment or
service terminates, the Option shall immediately terminate.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant,
except as provided under Section 3(a) above.  Subject to the provisions of
[Sections 2(c) and 2(d) above],(3) any portion of the Option that is not
exercisable at the time the Participant ceases to be employed by, or provide
service to, the Employer shall immediately terminate.

 

4.                                      Exercise Procedures.

 

(a)                                 Subject to the provisions of Sections 2 and
3 above, the Participant may exercise part or all of the exercisable Option by
giving the Company written notice of intent to exercise, specifying the number
of shares of Common Stock as to which the Option is to be exercised and such
other information as the Company or its delegate may require.

 

At such time as the Committee shall determine, the Participant shall pay the
Exercise Price (i) in cash or check, (ii) unless the Committee determines
otherwise, by delivering shares of Common Stock owned by the Participant, which
shall be valued at their Fair Market Value on the date of exercise, or by
attestation (on a form prescribed by the Committee) to ownership of shares of
Common Stock having a Fair Market Value on the date of exercise at least equal
to the Exercise Price, (iii) if permitted by the Committee, by payment through a
broker in accordance

 

--------------------------------------------------------------------------------

(3)         Note to draft:  Section references to be modified so that only the
applicable references are included based on the applicable provisions of
Section 2.

 

3

--------------------------------------------------------------------------------


 

with procedures permitted by Regulation T of the Federal Reserve Board, (iv) if
permitted by the Committee, by withholding shares of Common Stock subject to the
exercisable Option, which have a Fair Market Value on the date of exercise equal
to the Exercise Price (“net exercise”), or (v) by such other method as the
Committee may approve, to the extent permitted by applicable law.  The Committee
may impose from time to time such limitations as it deems appropriate on the use
of shares of Common Stock to exercise the Option.

 

(b)                                 The obligation of the Company to deliver
Shares upon exercise of the Option shall be subject to all applicable laws,
rules, and regulations and such approvals by governmental agencies as may be
deemed appropriate by the Committee, including such actions as Company counsel
shall deem necessary or appropriate to comply with relevant securities laws and
regulations.

 

(c)                                  All obligations of the Company under this
Agreement shall be subject to the rights of the Employer as set forth in the
Plan to withhold amounts required to be withheld for any taxes, if applicable. 
The Participant shall be required to pay to the Employer, or make other
arrangements satisfactory to the Employer to provide for the payment of, any
federal, state, local or other taxes that the Employer is required to withhold
with respect to the Option.  If permitted by the Committee, the Participant may
elect to, or the Company may require that the Participant, satisfy any tax
withholding obligation of the Employer with respect to the Option by having
Shares withheld to satisfy the applicable withholding tax rate for federal
(including FICA), state, local and other tax liabilities under procedures
established by the Company.  Unless the Committee determines otherwise, share
withholding for taxes shall not exceed the Participant’s minimum applicable tax
withholding amount.

 

(d)                                 Upon exercise of the Option (or portion
thereof), the Option (or portion thereof) will terminate and cease to be
outstanding.

 

5.                                      Restrictions on Exercise.  Except as the
Committee may otherwise permit pursuant to the Plan, only the Participant may
exercise the Option during the Participant’s lifetime and, after the
Participant’s death, the Option shall be exercisable (subject to the limitations
specified in the Plan) solely by the legal representatives of the Participant,
or by the person who acquires the right to exercise the Option by will or by the
laws of descent and distribution, to the extent that the Option is exercisable
pursuant to this Agreement.

 

6.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  The grant and exercise of the Option are subject to the provisions of the
Plan and to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (a) rights
and obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the Shares, (c) changes in capitalization of the
Company and (d) other requirements of applicable law.  The Committee may amend
the terms of this Option to the extent permitted by the Plan.  The Committee
shall have the authority to interpret and construe the Option pursuant to the
terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.

 

4

--------------------------------------------------------------------------------


 

7.                                      No Employment or Other Rights.  The
grant of the Option shall not confer upon the Participant any right to be
retained by or in the employ or service of any Employer and shall not interfere
in any way with the right of any Employer to terminate the Participant’s
employment or service at any time. The right of any Employer to terminate at
will the Participant’s employment or service at any time for any reason is
specifically reserved.

 

8.                                      No Stockholder Rights.  Neither the
Participant, nor any person entitled to exercise the Participant’s rights in the
event of the Participant’s death, shall have any of the rights and privileges of
a stockholder with respect to the Shares subject to the Option, until
certificates for Shares have been issued upon the exercise of the Option.

 

9.                                      Assignment and Transfers.  Except as the
Committee may otherwise permit pursuant to the Plan, the rights and interests of
the Participant under this Agreement may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Participant, by
will or by the laws of descent and distribution. In the event of any attempt by
the Participant to alienate, assign, pledge, hypothecate, or otherwise dispose
of the Option or any right hereunder, except as provided for in this Agreement,
or in the event of the levy or any attachment, execution or similar process upon
the rights or interests hereby conferred, the Company may terminate the Option
by notice to the Participant, and the Option and all rights hereunder shall
thereupon become null and void.  The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates.  This Agreement may be assigned
by the Company without the Participant’s consent.

 

10.                               Applicable Law.  The validity, construction,
interpretation and effect of this Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflicts of laws provisions thereof.

 

11.                               Notice.  Any notice to the Company provided
for in this instrument shall be addressed to the Company in care of the Chief
Financial Officer at the corporate headquarters of the Company, and any notice
to the Participant shall be addressed to such Participant at the current address
shown on the payroll of the Employer, or to such other address as the
Participant may designate to the Employer in writing.  Any notice shall be
delivered by hand or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.

 

12.                               Company Policies.  The Participant agrees that
the Option shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the Board
or imposed under applicable rule or regulation from time to time.

 

13.                               Application of Section 409A of the Code.  This
Agreement is intended to be exempt from section 409A of the Code and to the
extent this Agreement is subject to section 409A of the Code, it will in all
respects be administered in accordance with section 409A of the Code.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused an officer to execute this Agreement,
and the Participant has executed this Agreement, effective as of the Date of
Grant.

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

 

 

 

 

Name:

 

Title:

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all
decisions and determinations of the Committee shall be final and binding.

 

 

Participant:

 

 

Date:

 

 

6

--------------------------------------------------------------------------------